Order entered October 21, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00236-CR

                               THOMAS B. SINGER, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the County Criminal Court No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. MB07-49876F

                                            ORDER
       The Court REINSTATES the appeal.

       On August 11, 2014, we ordered the trial court to make findings regarding why the

reporter’s record has not been filed. We ADOPT the trial court’s findings that: (1) appellant

desires to pursue the appeal; (2) appellant is not indigent and is represented by retained counsel;

(3) counsel has not abandoned the appeal; (4) Charon Evans is the court reporter who recorded

the proceedings; (5) the delay in filing the record was due to the request being made generally to

the official court reporter of the County Criminal Court No. 5 rather than to a specific court

reporter; (6) the official court reporter did not record the proceedings; and (7) Ms. Evans

indicated she needed thirty days to prepare the record.
        We GRANT Ms. Evans’s October 16, 2014 request for an extension of time to file the

reporter’s record. We ORDER Ms. Evans to file the reporter’s record by NOVEMBER 20,

2014.

        We DIRECT the Clerk to send copies of this order, by electronic transmission, to Charon

Evans, official court reporter, Criminal District Court No. 4; and to counsel for all parties.




                                                      /s/     CAROLYN WRIGHT
                                                              CHIEF JUSTICE